DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-15, 18-20, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Helland (US 8,108,054 –cited by applicant) in view of Griswold et al (US Pub 2013/0253347 –cited by applicant) and further in view of Khairkhahan et al (US Pub 2012/0116489 –cited by applicant), or alternatively further in view of Haasl et al (US Pub 2015/0025612 –cited by applicant).
Re claims 1, 8, 9, 23-25: Helland discloses a pacing system including: 
an implantable cardiac pacemaker (col 4, lines 1-5: see pacemarker or ICD) comprising:
a housing having a proximal end and a distal end and defining an axis therebetween (col 4, lines 51-62; see housing 26);

a second electrode located on the housing and electrically isolated from the first electrode (col 4, lines 18-50; see electrodes 22, 23, 24, 27);
a helical tissue anchor fixed to and extending distally from the distal end of the housing, the helical tissue anchor configured and adapted to be inserted into the cardiac tissue to secure the housing to the cardiac tissue (col 4, lines 18-50; see helical anchor 22 that extends distal to the distal end 25 and which is fixed to the distal end portion 16); and
a tissue engagement member surrounding the helical tissue anchor, the tissue engagement member being axially compressible from an axially extended configuration to an axially contracted configuration upon engagement with the cardiac tissue, wherein a proximal end of the engagement member is fixedly attached to the distal end of the housing and a distal end of the tissue engagement member is movable relative to the helical tissue anchor and the housing as the tissue engagement member is axially compressed from the axially extended configuration to the axially contracted configuration; the engagement member also having a proximal end secured to the housing and an opposite distal end, where the member engages tissue as the anchor is screwed into the tissue (Figures 2-10; see members 32 and 100 with a proximal and distal ends which surround the anchor 22 and are extended and then compressed/contracted upon tissue contact as the anchor is screwed into tissue; see 
In addition, Helland discloses that the tissue engagement member includes an open wound coil with a proximal end fixedly attached to the distal end of the housing (see Figures 7 and 8, the biasing member 100 and member 102 comprise the “engagement member” wherein components 100, 102 extend beyond the distal end of the housing 26; further, the members 100, 102 are within distal end portion of housing 26 thereby being fixedly attached to the distal end portion and alternatively, member 100 may be folded to reside at the edge of the distal end (col 8, lines 6-14), thereby also being fixedly attached to the distal end in this arrangement). Helland further discloses that the coil 102 extends distal to the distal tip 25 (see Fig. 7), wherein a distal end of the coil is disposed distal of a proximal end of the anchor in the axially extended and contracted configuration (col 4, lines 18-26, Figures 7, 8; wherein the proximal end of the anchor is coupled from within the distal portion 16 and the coil is shown to extend beyond the distal tip 25).
Helland discloses all features except that the implantable device is leadless, as well as a delivery catheter with rotatable push member. However, Griswold teaches of an implantable device as using leads [0042; see the leaded device] or as a leadless IMD with anchors to attach to a heart wall [0079; see leadless IMD 17]. Griswold further teaches that implantable device 17 can be fixed with tines, helical screw, or fixation element 41 (see Figures 4, 5, [0072]) and that the IMD can be implanted with a delivery catheter including a distal holding section configured to carry the implantable leadless cardiac pacemaker for delivery to the cardiac tissue and a push member disposed 
Helland/Griswold disclose all features but do not disclose that the coil surrounds the anchor (as in claim 1) or that the coil engages tissue and is wound in the opposite direction as the anchor (as in claim 9). However, Khairkhahan teaches of a leadless pacemaker with a coil 322 that surrounds tissue anchor 305 such that the coil 322 engages tissue (Figures 3a-3c and corresponding description; see the achor 305 and coil 322 that are wound in opposite directions). Alternatively, Haasl teaches of a leadless pacemaker including an anchor 220 surrounded by coil 230 that contracts upon engagement with tissue (see Figs. 2A-2B and corresponding description; see the anchor and coil wound in opposite directions). It would have been obvious to the skilled artisan to modify Helland/Griswold, to fix the pacemaker to tissue as taught by 
Re claims 4, 18: Helland discloses the engagement member with coil includes a radiopaque material providing visual indication via fluoroscopy whether the tissue engagement member is in the axially extended configuration or the axially contracted configuration (col 6, lines 6-26; see the radiopaque markers that are visible under fluoroscopy).
Re claims 5, 12: Helland discloses the axially extended configuration of the tissue engagement member is an equilibrium position (Figures 2-3; see the extended position of figure 2 which corresponds to an equilibrium prior to contraction).
Re claims 6, 7, 13, 14: Helland discloses the tissue engagement member with coil is disposed coaxially around the helical tissue anchor, as well as surrounding the first electrode (Figures 1-10; where the figures show side-views which indicates the member 32, 100 surrounds the anchor 22 and at least one first electrode 27).
Re claim 10: Helland discloses the distal end of the tissue engagement member and coil is axially displaceable relative to the helical tissue anchor and the housing such that the spacing between adjacent windings is reduced as the anchor is screwed into tissue (Figures 2-3; see member 32 axially displaceable relative the housing 26 and anchor 22).
Re claim 11: Helland discloses the distal end of the tissue engagement member with coil is axially movable from an axially extended configuration in which the distal end of the tissue engagement member is positioned a first axial distance from the distal end of the housing to an axially contracted configuration in which the distal end of the tissue 
Re claim 15: Helland discloses the distal end of the tissue engagement member is configured to press against the cardiac tissue when the helical tissue anchor is screwed into the cardiac tissue (Figures 2, 3; wherein as the anchor 22 is screwed into tissue, the member presses against tissue and then contracts).
Re claims 19, 20, 26: Helland discloses a method of implanting a cardiac pacemaker, the method comprising:
advancing a cardiac pacemaker into a chamber of a heart, the cardiac pacemaker including a housing having a distal end and a proximal end (col 4, lines 1-5: see pacemarker or ICD that is advanced to target; col 4, lines 51-62; see housing 26);
screwing a helical tissue anchor extending from the distal end of the housing into cardiac tissue to secure the cardiac pacemaker to the cardiac tissue (Figures 2-3, col 4, lines 18-50; see helical anchor 22 that is screwed into tissue); and
axially compressing a tissue engagement member 100 with open wound coil 102 of the cardiac pacemaker having a proximal end fixedly attached to the distal end of the housing from an axially extended configuration to an axially contracted configuration via engagement of a distal end of the tissue engagement member with the cardiac tissue as the helical tissue anchor is being screwed into the cardiac tissue (Figures 2-10; see 
Helland discloses all features except that the implantable device is leadless and that a delivery catheter with push member is utilized in the implantation procedure. However, Griswold teaches of an implantable device as using leads [0042; see the leaded device] or as a leadless IMD with anchors to attach to a heart wall [0079; see leadless IMD 17]. Griswold also teaches of using a delivery catheter to contain the pacemaker and then to remove the catheter [0150, 0155; see the positioning of the catheter and the withdrawal of the catheter]. Griswold further teaches that implantable device 17 can be fixed with tines, helical screw, or fixation element 41 (see Figures 4, 5, [0072]) and that the IMD can be implanted with the delivery catheter including a distal holding section configured to carry the implantable leadless cardiac pacemaker for delivery to the cardiac tissue and a push member disposed within the delivery catheter, wherein the push member is configured to rotate the implantable leadless cardiac pacemaker to insert the helical tissue anchor into the cardiac tissue [0082, 0137, 0139, 0142; see the delivery catheter 400, the implantable device 17, 380 position in a distal holding section within the catheter and a push member 440, wherein it is clear that the interface of IMD 17 includes portion 158 that must be rotated via the push member 440 in order to be screwed into the tissue; in particular, see that the push member 440 
 It would have been obvious to the skilled artisan to modify Helland, to configure the implantable as a leadless capsule and to use the delivery catheter as taught by Griswold, in order to permit implantation in a relatively noninvasive manner without leads as the leadless capsule is a well-known alternative and to facilitate the positioning of the pacemaker.
Helland/Griswold disclose all features but do not disclose that the coil surrounds the anchor (as in claim 19) or that the coil and anchor are wound in opposite directions. However, Khairkhahan teaches of a leadless pacemaker with a coil 322 that surrounds tissue anchor 305 such that the coil 322 engages tissue (Figures 3a-3c and corresponding description; see the achor 305 and coil 322 that are wound in opposite directions). Alternatively, Haasl teaches of a leadless pacemaker including an anchor 220 surrounded by coil 230 that contracts upon engagement with tissue (see Figs. 2A-2B and corresponding description; see the anchor and coil wound in opposite directions). It would have been obvious to the skilled artisan to modify Helland/Griswold, to fix the pacemaker to tissue as taught by Khairkhahan or alternatively Haasl, as such is a well-known pacemaker fixation structure and such facilitates guidance of the pacemaker to be fixed to tissue.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-15, 18-20, and 23-26 have been considered but are moot because the new ground of rejection does not rely on the 
Further, Applicant's arguments filed 10/28/21 have been fully considered but they are not persuasive. Regarding the 103 rejection of claim 1, Applicant states that the Examiner agrees that the cited combination of references (Helland/Griswold) would not lead the skilled artisan to produce an aspect of the claimed system. Respectfully, the Examiner disagrees and maintains his position discussed in detail in the previous Office action.
Applicant argues that biasing member 102 in Helland is not attached to the distal end of the housing. However, Examiner finds that the coil 102 is attached to distal end 16. The portion within the distal end 16 is still considered as the distal end and, therefore, the structure reads on the claimed limitation. It is also noted that this is consistent with Applicant’s specification, wherein the engagement members 232 extend distally from “the distal end of the housing” [0057 of instant published application]. As Applicant appears to consider the distal end to include a side portion of distal region 14, then the coil 102 in Helland is also attached to a distal end. It is further noted that Applicant states that Helland’s biasing member 102 extends “past the distal end of the housing 26”. The Examiner agrees with this statement.
The newly claimed features of the coil surrounding the anchor and the coil engaging tissue are now met by newly-applied references. Further in regard to claims 7 and 14, Examiner maintains that the tip electrode 27 is disclosed as being formed at the distal 25, which is surrounded by the anchor 22 (col 4, lines 27-32).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T ROZANSKI whose telephone number is (571)272-1648.  The examiner can normally be reached on Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on 571-272-7230.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL T ROZANSKI/Primary Examiner, Art Unit 3793